

116 S4917 IS: Educator Jobs Fund Act of 2020
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4917IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the CARES Act to support States and local educational agencies in responding to the COVID–19 pandemic so that all students, especially historically underserved students, are provided with a safe, healthy, equitable, and excellent education. 1.Short titleThis Act may be cited as the Educator Jobs Fund Act of 2020.2.Purpose The purpose of this Act is to support States and local educational agencies in responding to the COVID–19 pandemic so that all students, especially historically underserved students, are provided with a safe, healthy, equitable, and excellent education by—(1)providing funding to ensure students do not lose access to high-quality educators due to State and local budget cuts;(2)investing in educator pipelines to ensure students’ access to a well-prepared and diverse educator workforce is not affected by the COVID–19 pandemic;(3)putting in place fiscal equity measures so students of color, students from families experiencing low incomes, and other historically underserved students do not bare the budgetary brunt of the COVID–19 pandemic; and(4)ensuring that schools are equipped with the personal protective equipment necessary to keep students, teachers, principals, other support staff, and families safe.3.FindingsCongress finds the following:(1)Prior to the COVID–19 pandemic, the United States was already experiencing a shortage of more than 100,000 qualified teachers. Likewise, prior to the pandemic, public employment in elementary schools and secondary schools had yet to recover the level it had reached prior to the losses of the Great Recession.(2)According to the Economic Policy Institute, more K–12 public education jobs were lost in April than in all of the Great Recession—a loss of 468,800 jobs in public school employment alone. Half of these losses were among special education teachers, tutors, and teaching assistants. Losses were also significant among counselors, nurses, custodians, and other building maintenance staff.(3)An analysis from the Learning Policy Institute found that if there is a 20-percent reduction in State contributions to education funding, this could result in the loss of nearly 460,000 teaching positions nationwide, or over 12 percent of the public school teaching workforce. This is a more significant downsizing than witnessed during the Great Recession, when significant Federal investment of about $110,000,000,000, including an Educator Job Fund, helped save 288,000 and 134,000 education jobs at different points in time.(4)Teachers of color face unique barriers to entering and staying in the profession. For example, teachers of color are more likely to enter teaching through less comprehensive pathways due to the high cost of traditional teacher preparation programs and the debt burden faced by college students of color. Lower quality pathways can result in less effective teaching and high turnover rates. Research shows that candidates who receive comprehensive preparation are 2 to 3 times more likely to stay in teaching than those who receive little training. In many cases, however, teachers of color are more likely to begin teaching without having completed comprehensive preparation and enter instead through routes that include minimal or no student teaching or integration of key coursework, leaving teachers to learn on the job.(5)Before the COVID–19 pandemic, enrollments in teacher preparation programs had been on a steady decline for years, dropping 39 percent for undergraduate and post-baccalaureate programs between 2010 and 2017—resulting in over 277,000 fewer professionals working their way toward the classroom. The economic impact of COVID–19 threatens to put the ability to afford high-quality teacher preparation further out of reach for prospective teacher of color who already faced higher affordability barriers prior to the pandemic than their white counterparts. Similarly, institutions of higher education—including under resourced Historically Black Colleges and Universities (HBCUs) and Minority Serving Institutions (MSIs) of higher education—are under fiscal strain. Both phenomena threaten to further hinder students—especially historically underserved students—access to a well-prepared and diverse educator workforce.(6)Historically Black Colleges and Universities (HBCUs) and Minority Serving Institutions (MSIs) of higher education have an outsized role in preparing teachers of color. For example, despite the fact that only 14.2 percent of all public school teachers earned their bachelor’s degrees from MSIs, nearly 40 percent of all Black teachers in the Nation earned their bachelor’s degree at an MSI. Nearly half of all Latino teachers with bachelor’s degrees earned them at MSIs. Further, roughly 25 percent of Asian Americans and Native Americans with BAs in teaching earned them at MSIs, while almost a third of Pacific Islanders with BAs earned their degrees at an MSI.(7)Teacher residency programs like those supported by the Teacher Quality Partnership Grant Program, are a high-quality and diverse teacher preparation pathway into teaching. Nationally, about 49 percent of residents are people of color. That is the similar to the proportion of public school students of color and far more than the 20 percent of teachers who are people of color nationally.(8)Furthermore, prior to the COVID–19 pandemic, principal turnover was also a significant issue. Research from the Learning Policy Institute and National Association of Secondary School Principals found that 35 percent of principals leave their schools within 2 years and that approximately 18 percent of principals were no longer in the same position one year later. In underserved schools and areas, this turnover rate was even higher at 21 percent. Additionally, a recent poll of principals found that 45 percent are planning to move up their plans to leave the profession due to the conditions spawned by the COVID–19 pandemic.(9)Reducing principal turnover also has a significant impact on student performance and teacher retention. Principals are the second most important school-level factor associated with student achievement. Studies have also show that teachers cite principal support as one of the most important in their decision to remain in a school or the profession. (10)Without sufficient Federal support to States, local educational agencies, and teacher and principal preparation programs at institutions of higher education, educator layoffs and shortages will be exacerbated by the economic crisis caused by the COVID–19 pandemic and historically underserved students, including students of color and students from families experiencing low incomes, will bear the brunt of these layoffs and shortages.(11)Data consistently show the disproportionate impact of COVID–19 on people of color and communities of concentrated poverty. Further, decades of data show that students of color, students from low-income families, and English language learners, as well as those with special needs, who are experiencing homelessness, who are in foster care, who are involved with the juvenile justice system, and whose families are engaged in seasonal work, have long been underserved by the current education system.(12)Federal relief aid should be contingent on States and local educational agencies protecting students most heavily impacted by COVID–19 and students historically underserved in education in the United States from having to bear the brunt of shortfalls in school funding and other impacts of the virus on schools.(13)Countries that have physically reopened schools successfully—and only once infection rates were under control—have provided schools with the resources necessary, such as personal protective equipment, to continue education and keep children and staff safe.4.Educator job fund(a)In general(1)AuthorizationThe Secretary shall award grants to States, to remain available until the later of—(A)August 15, 2027; or (B)the date on which each State average rate of total unemployment in the Nation (seasonally adjusted) is such that for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equals or is less than 5.5 percent.(2)Allocation to outlying areas and bureau of indian education(A)ReservationFrom the amount made available under subsection (j)(1) for a fiscal year, the Secretary shall reserve—(i)an amount equal to ½ of 1 percent for allocations to the outlying areas in accordance with subparagraph (B); and(ii)an amount equal to ½ of 1 percent for allocations to programs operated or funded by the Bureau of Indian Education in accordance with subparagraph (C).(B)Outlying areasFrom the amount made available under subparagraph (A)(i) for a fiscal year, the Secretary shall allocate to each outlying area a grant that bears the same proportion to such amount as the amount the outlying area received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all outlying areas received under such part for such preceding fiscal year.(C)Programs operated or funded by the bureau of indian educationFrom the amount made available under subparagraph (A)(ii) for a fiscal year, the Secretary shall, in consultation with the Secretary of the Interior, allocate to each program operated or funded by the Bureau of Indian Education a grant that bears the same proportion to such amount as the amount the program operated or funded by the Bureau of Indian Education received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all programs operated or funded by the Bureau of Indian Education received under such part for such preceding fiscal year. (3)DefinitionsIn this section:(A)Eligible StateThe term eligible State means a State where the average rate of total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equals or exceeds 5.5 percent.(B)Eligible applicationThe term eligible application means an application submitted by an eligible State not more than once per a State fiscal year. (C)Outlying areaThe term outlying area means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands. (D)Qualifying emergencyThe term qualifying emergency means—(i)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(ii)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(iii)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.). (E)SecretaryThe term Secretary means the Secretary of Education.(b)ApplicationThe Governor and chief State school officer of an eligible State seeking to receive a grant under this section shall submit an eligible application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including assurances that the eligible State will meet the requirements provided under this section. The Secretary shall not require information in an eligible application beyond what is necessary to determine compliance with this section. (c)Fiscal and educator equity accountabilityThe Secretary shall not award a grant to a State under this section unless the Governor and the chief State school officer of the State provide an assurance to the Secretary that—(1)the State educational agency will, with respect to the school year applicable to the fiscal year for which the grant is received, provide support for public elementary and public secondary education in the State, including spending for the school year and capital spending, that bears the same proportion to the overall State budget for such fiscal year as the average amount of such support for school years 2017–2018 and 2018–2019 bears to the average overall State budget for the fiscal years applicable to such school years;(2)in the event of a precipitous decline in financial resources due to a qualifying emergency where Federal resources were not sufficient to remedy such a decline and the State cannot maintain the same level of fiscal efforts as described in paragraph (1), the Governor and chief State school officer shall—(A)prioritize staffing stability in high-poverty local educational agencies; and(B)ensure that if reductions in educator and support staff or implementation of a hiring freeze must occur, any reductions or hiring freezes in educator and support staffing shall occur in an equitable manner that at a minimum does not disproportionately impact high-poverty schools;(3)grant funds received under this section shall be used so to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would have been used to support elementary and secondary education in the State; and(4)the State will take action to ensure that low-income students and students of color enrolled in schools assisted under this section are not served at disproportionate rates by ineffective, out-of-field, or inexperienced teachers or principals, as described in section 1111(g)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(1)(B)). (d)ReservationA State that receives a grant under this section may reserve—(1)not more than 2 percent of the grant funds for the administrative costs of carrying out its responsibilities under the grant; and (2)not more than 10 percent for statewide activities described under subsection (e)(3)(B) that provide additional supports to high-poverty local educational agencies that the State determines were mostly heavily impacted by the COVID–19 pandemic.(e)Subgrants to local educational agencies(1)In generalA State that receives a grant under this section shall use the grant funds not reserved under subsection (d) to award subgrants, from allotments under paragraph (2), to local educational agencies (including charter schools that are local educational agencies) in the State. (2)FormulaFrom the amount available to a State that receives a grant under this section and not reserved under subsection (d), each local educational agency and charter school that is not a local educational agency in the State shall receive an amount that bears the same relationship to such amount available and not reserved, as the amount such local educational agency or charter school received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent fiscal year bears to the amount received by all local educational agencies and charter schools that are not local educational agencies in the State under such part for the most recent fiscal year. (3)Requirement to use funds to retain or create education jobsA local educational agency or charter school that receives a subgrant under this subsection—(A)shall reserve 5 percent of the subgrant funds to identify and address, as required under section 1112(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(2)), any disparities that result in low-income students and minority students being taught at higher rates than other students by ineffective, inexperienced, or out-of-field teachers;(B)shall use 95 percent of the subgrant funds for compensation and benefits and other expenses, such as support services, necessary to retain existing employees, to recall or rehire former employees, and to hire new employees, in order to provide early childhood, elementary, or secondary educational and related services;(C)may not use subgrant funds for general administrative expenses or for other support services expenditures, as those terms were defined by the National Center for Education Statistics in its Common Core of Data as of the date of enactment of this Act; and(D)shall provide an assurance that in the event of a precipitous decline in financial resources due to a qualifying emergency where Federal and State resources were not sufficient to remedy such a decline that it—(i)will prioritize staffing stability in high-poverty schools; and(ii)if it must makes reductions in educator and support staff or implement a hiring freeze, any reductions or hiring freezes in educator and support staffing shall occur in an equitable manner. (f)Prohibition on the use of funds for rainy-Day funds or debt retirementA State that receives a grant under this section may not use such funds, directly or indirectly, to—(1)establish, restore, or supplement a rainy-day fund;(2)supplant State funds in a manner that has the effect of establishing, restoring, or sup­ple­ment­ing a rainy-day fund;(3)reduce or retire debt obligations incurred by the State;(4)supplant State funds in a manner that has the effect of reducing or retiring debt obligations incurred by the State; (5)meet the requirements under sections 1118 and 8521 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6321, 7901); or(6)provide increased salaries or bonuses related to on the job performance.(g)ProhibitionA State educational agency and a local educational agency shall not use funds received under section 18010 of the CARES Act (Public Law 116–136)—(1)to meet the requirements under sections 1118 and 8521 of the Elementary and Secondary Education Act of 1965; and(2)for any support of private schools, through employment, services, vouchers, tax-credit scholarships, or savings accounts for students to attend private elementary or secondary schools, or other means.(h)Reporting(1)StateNot later than 6 months after the disbursement of subgrants and annually for each subsequent year for which funds are made available under this section, a State that receives a grant under this section shall submit a report to the Secretary that includes the following information:(A)The number and percentage of educator and other staff positions that are eliminated or left unfilled in the State (as reported on the annual report card under paragraph (1) or (2) of section 1111(h) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h))), included in the aggregate and disaggregated by the following: (i)High-poverty local educational agencies and schools compared to low-poverty local educational agencies and schools.(ii)Local educational agencies and schools serving the highest number and percentage of minority children compared to local educational agencies and schools serving the fewest number and percentage of minority children. (B)The number and percentage of teaching positions that are eliminated or left unfilled in the State (as reported on the annual report card under paragraph (1) or (2) of section 1111(h) of the Elementary and Secondary Education Act of 1965 (20 24 U.S.C. 6311(h))), included in the aggregate and disaggregated by the following characteristics of the teacher who previously held the position: (i)Race and ethnicity.(ii)Certification status (full-certification or provisional certification).(iii)Teachers in the first 2 years of teaching.(iv)Teachers with three or more years of teaching experience.(v)If determined appropriate by the State educational agency, the most recent effectiveness rating with respect to such teacher.(C)The percentage of funds under this section reserved under subsection (d)(1) and how such funds were spent. (2)Local educational agency reportingA local educational agency or charter school that receives a subgrant under this subsection shall submit a report to the State educational agency not later than 90 days after the date the it receives the subgrant that includes the number of educator and school staff jobs that were saved or created with funds received under this section, including the following:(A)The overall number of such jobs.(B)With respect to a local educational agency, the number of such jobs in each school served by the local educational agency that serves the greatest concentration in the agency of any of the following:(i)Students of color.(ii)Students from low-income backgrounds.(iii)Children with disabilities.(iv)English learners.(v)Migrant children.(vi)Students experiencing home­less­ness.(vii)Children and youth in foster care.(viii)Students involved with the juvenile justice system. (C)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (i)Findings from the educator job fundNot later than 12 months after the date of each round of grant making under this section, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives summarizing the findings from the reports received under subsection (h). (j)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary to establish and implement an Educator Jobs Fund—(A)$56,600,000,000 for fiscal year 2021;(B)$52,400,000,000 for fiscal year 2022;(C)$34,300,000,000 for fiscal year 2023;(D)$26,100,000,000 for fiscal year 2024;(E)$17,700,000,000 for fiscal year 2025;(F)$14,400,000,000 for fiscal year 2026;(G)$14,600,000,000 for fiscal year 2027;(H)$14,800,000,000 for fiscal year 2028;(I)$15,000,000,000 for fiscal year 2029; and(J)$15,200,000,000 for fiscal year 2030.(2)Reservation for administrative expensesOf the amounts made available for a fiscal year under paragraph (1), the Secretary may reserve not more than $1,000,000 for each such fiscal year for administration and oversight of this section. (3)Allocation schedule(A)First year of grantsNot later than 30 days after the date of enactment of this Act, from the amounts first made available under paragraph (1), the Secretary shall award grants under this section. (B)Subsequent yearsNot later than 30 days after the first day of the first fiscal year that begins after the date of enactment of this Act and annually thereafter, from the amounts made available under paragraph (1), the Secretary shall award grants under this section. 5.Fiscal accountability and education equity(a)National emergency educational waiversSection 3511(c)(3) of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(C)Rule for maintenance of effortThe Secretary shall not grant a waiver under subsection (b)(2)(B) unless the entity seeking the waiver provides at least the same percentage of total available revenue for elementary and secondary education for the fiscal year for which the waiver is requested as the percentage provided for such purpose for the preceding fiscal year..(b)Maintenance of effort; supplement not supplantSection 18008 of the CARES Act (Public Law 116–136) is amended to read as follows:maintenance of effort; supplement not supplant18008.(a)Maintenance of effortA State's application for funds to carry out section 18002 or 18003 shall include assurances that the State will— (1)maintain support for elementary and secondary education in fiscal years 2020, 2021, and 2022, at least at the levels of such State's support for elementary and secondary education in fiscal year 2019 or fiscal year 2020, whichever is greater; and (2)maintain support for higher education (which shall include State funding to institutions of higher education and State financial aid, and shall not include support for capital projects, research and development, or tuition and fees paid by students) in fiscal years 2020, 2021, and 2022, at least at the levels of such State's support for higher education in fiscal year 2019 or fiscal year 2020, whichever is greater. (b)Supplement, not supplantFunds made available to States under this title shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this title.(c)State and local maintenance of equity requirements(1)State assurancesIn addition to the assurances provided under subsection (a), a State's application for funds to carry out section 18002 or 18003 shall include assurances that in the event of a precipitous decline in financial resources due to a qualifying emergency, as defined in section 3502(a)(4), where Federal resources were not sufficient to remedy such a decline and the State cannot maintain support for elementary and secondary education in accordance with subsection (a), the State—(A)will prioritize State funding support to high-poverty local educational agencies;(B)if the State must make reductions in funding to all districts, will ensure that any reduction in State support for elementary and secondary education based on per-pupil funding will be greater in low-poverty local educational agencies than in high-poverty local educational agencies;(C)will prioritize staffing stability in high-poverty local educational agencies; and(D)if it must makes reductions in educator and support staff or implement a hiring freeze, any reductions or hiring freezes in educator and support staffing will occur in an equitable manner that at a minimum does not disproportionately impact high-poverty local educational agencies. (2)Assurances from local educational agenciesUpon receipt of funding from a State under this title, a local educational agency shall provide assurances to the State that in the event of a precipitous decline in financial resources due to a qualifying emergency, as defined in section 3502(a)(4), where Federal and State resources were not sufficient to remedy such a decline that the local educational agency—(A)will prioritize funding to high-poverty schools;(B)if the agency must make reductions in funding to all schools served by the agency, will ensure that any reduction in agency education funding based on per-pupil funding will be greater in low-poverty schools than in high-poverty schools served by the agency; (C)will prioritize staffing stability in high-poverty schools; and(D)if it must makes reductions in educator and support staff or implement a hiring freeze, any reductions or hiring freezes in educator and support staffing will occur in an equitable manner that at a minimum does not disproportionately impact high-poverty schools..(c)ProhibitionTitle VIII of division B of the CARES Act (Public Law 116–136) is amended by inserting after section 18008 the following:18009.Prohibition on use of fundsA State educational agency or local educational agency may not use any funds received under section 18002 or 18003 to meet the requirements with respect to such agency under sections 1118 and 8521 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6321 and 7901). 18010.Reporting and disclosure requirements(a)Governor's emergency relief fund reports(1)Initial reportEach Governor that receives a grant under section 18002(a) shall, not later than 90 days after the date of the disbursal of the Governor's first grant under section 18002(b) if such first grant is made after the date of enactment of the Educator Jobs Fund Act of 2020 or not later than 90 days after such date of enactment if such first grant was made before such date of enactment, submit a report to the Secretary that includes the following:(A)The number of educator and school staff jobs that were saved or created with funds received under this title, including the following:(i)The overall number of such jobs.(ii)The number of such jobs in each local educational agency and school in the State that serves the greatest concentration in the State of any of the following:(I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing home­less­ness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (B)If educators and school staff jobs were eliminated or left unfilled, the number and percentage of educator and other school staff jobs that are both eliminated or left unfilled as follows:(i)The overall number of such jobs.(ii)The number of such jobs in each local educational agency and school in the State that serves the greatest concentration in the State of any of the following:(I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing homelessness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (2)Quarterly governor's emergency relief funds reportEach Governor that receives a grant under section 18002(a) shall, following the submission of the report described in paragraph (1), submit to the Secretary a report that contains the information described in paragraph (1), once a quarter until all funds allocated under section 18002 are expended.(3)Grantee reportingEach grantee that receives a grant from a Governor under section 18002(c) shall submit a report to the Governor, not later than 30 days after receiving the grant, containing the information described in paragraph (1)(A).(4)Publication of reportsThe Secretary shall publish each report under paragraphs (1) and (2) on a publicly accessible website not later than 30 days after the date of receipt of the report.(5)Findings from governor's emergency relief funds reportingNot later than 12 months after the date of enactment of the Educator Jobs Fund Act of 2020, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives summarizing the findings from the reports received under this subsection. (b)Elementary and secondary school emergency relief fund reporting-Initial reporting(1)State educational agency reportingEach State educational agency that receives a grant under section 18003 shall, not later than 180 days after the making the State educational agency's first subgrant under section 18003(c) if such first subgrant is made after the date of enactment of the Educator Jobs Fund Act of 2020 or not later than 90 days after such date of enactment if such first subgrant was made before such date of enactment, submit a report to the Secretary that includes the following:(A)The number of educator and school staff jobs that were saved or created with funds received under this title, including the following:(i)The overall number of such jobs.(ii)The number of such jobs in each local educational agency and school in the State that serves the greatest concentration in the State of any of the following: (I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing homelessness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (B)If educators and school staff jobs were eliminated or left unfilled, the number and percentage of educator and other school staff jobs that are both eliminated or left unfilled as follows:(i)The overall number of such jobs.(ii)The number of such jobs in each local educational agency and school in the State that serves the greatest concentration in the State of any of the following: (I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing homelessness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (C)How the State provided guidance to local educational agencies and schools in the State on achieving racial and socioeconomic diversity and avoiding racial economic segregation among students in person and through distance learning.(2)Local educational agency reportingEach local educational agency receiving a grant or subgrant under section 18002 or 18003 shall submit a report to its State educational agency, not later than 90 days after receiving such grant or subgrant, that includes the following:(A)The number of educator and school staff jobs that were saved or created with funds received under this title, including the following:(i)The overall number of such jobs.(ii)The number of such jobs in each school served by the local educational agency that serves the greatest concentration in the local educational agency of any of the following: (I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing homelessness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (B)If educators and school staff jobs were eliminated or left unfilled, the number and percentage of educator and other school staff jobs that are both eliminated or left unfilled as follows:(i)The overall number of such jobs.(ii)The number of such jobs in each school served by the local educational agency that serves the greatest concentration in the local educational agency of any of the following: (I)Students of color.(II)Students from low-income backgrounds. (III)Children with disabilities.(IV)English learners.(V)Migrant children.(VI)Students experiencing homelessness.(VII)Children and youth in foster care.(VIII)Students involved with the juvenile justice system. (iii)The number of such jobs disaggregated by race and ethnicity, cross-tabulated by gender. (C)How the local educational agency provided guidance to schools on achieving racial and socioeconomic diversity and avoiding racial economic segregation among students in person and through distance learning.(3)Quarterly elementary and secondary school emergency relief fund reports(A)State reportEach State educational agency that receives a grant under section 18003 shall, following the submission of the initial report described in paragraph (1), submit to the Secretary a report that contains the information described in paragraph (1) once a quarter until all funds allocated to the State under section 18003 are expended.(B)Local educational agency reportEach local educational agency receiving a subgrant under section 18002 or 18003 shall, following the submission of the initial report described in paragraph (2), submit to the Secretary a report that contains the information described in paragraph (2) once a quarter until all subgrant funds are expended.(4)Publication of reportsThe Secretary shall publish each report under paragraphs (1) and (2) on a publicly accessible website not later than 30 days after the date of receipt of the report.(5)Findings from elementary and secondary school emergency relief fundNot later than 12 months after the date of enactment of the Educator Jobs Fund Act of 2020, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives summarizing the findings from the reports received under this subsection..6.Personal protective equipment fundThere are authorized to be appropriated and there are appropriated out of any money in the Treasury not otherwise obligated for necessary expenses for a Personal Protective Equipment Fund, $30,000,000: Provided, That the amount under this section shall be administered by the Secretary of Education as follows:(1)The Secretary of Education shall award grants to local educational agencies that submit an application to the Secretary detailing a plan for the use of grant funds for only public schools.(2)In awarding grants under this section, the Secretary of Education shall give priority to local educational agencies serving a high percentage of schools that receive funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). (3)A local educational agency that receives a grant under this section shall use the grant funds—(A)to purchase cleaning and sanitizing equipment; (B)to purchase face masks, gloves, protective eyewear, dividers, and other equipment necessary to maintain social distancing standards set by the Centers for Disease Control and Prevention;(C)for hiring staff to implement safety protocols, which may include additional custodial staff for increased cleaning and disinfecting of schools and buses to prevent spread, a full-time nurse for each school, and aides to screen students before getting on buses; (D)to purchase other materials and for staffing necessary to maintain student and educator safety; (E)to provide staff with the training necessary to carry out any safety protocols, or for appropriate and safe use of equipment or materials; and(F)to replace an HVAC system.7.Supporting a diverse and well-prepared workforce In addition to amounts otherwise appropriated, there are authorized to be appropriated and there are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2021 the following:(1)$30,000,000 for grants to eligible partnerships (as defined in section 200(6) of the Higher Education Act of 1965 (20 U.S.C. 1021(6))) for partnership grants for the establishment of teacher and school leader residency programs (as described in section 202(e) of the Higher Education Act of 1965 (20 U.S.C. 1022a(e))) that, as permitted by section 202(e)(2)(A)(vi)(II) of such Act, have admission goals and priorities for the consideration of teacher and school leader residency applicants who reflect the communities in which they will teach and serve as well as consideration of individuals from underrepresented populations in the teaching and principal professions and strategies for supporting their program completion. (2)$35,000,000 for grants to eligible institutions under subpart 2 of part B of title II of the Higher Education Act of 1965 (20 U.S.C. 1033 et seq.), the Augustus F. Hawkins Centers of Excellence program. All terms and conditions that apply to grants under subpart 2 of part B of title II of the Higher Education Act of 1965 shall apply to grants made with funds made available under this paragraph. (3)$35,000,000 for grants for teacher and school leader preparation programs at Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)), Alaska Native-serving institutions and Native Hawaiian-serving institutions (as defined in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d)), Predominantly Black Institutions (as defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)), Native American-serving, nontribal institutions (as defined in section 319 of the Higher Education Act of 1965 (20 U.S.C. 1059f)), Asian American and Native American Pacific Islander-serving institutions (as defined in section 320 of the Higher Education Act of 1965 (20 U.S.C. 1059g)), and Hispanic-serving institutions (as defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a)).8.Conflict not a basis for withholding fundsIn the event that any conditions on Federal education funding under this Act, or an amendment made by this Act, conflict with the rights, remedies, and procedures afforded to school or school district employees under Federal, State, or local laws (including applicable regulations or court orders as well as requirements that school districts negotiate or meet and confer in good faith) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees, the latter shall control, and compliance with the latter will not provide a basis for withholding funds under this Act or an amendment made by this Act. 